Citation Nr: 1736021	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-06 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for a left shoulder disability for the period beginning June 1, 2011.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1986 to September 1990, January 1991 to July 1991, and November 2004 to February 2006, with additional periods of Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction over the Veteran's claim rests with the VA Regional Office (RO) in Philadelphia, Pennsylvania.

In its August 2011 decision, the AMC granted service connection for a left shoulder disability and assigned a 10 percent initial rating effective October 6, 2006, a temporary 100 percent initial rating from February 23, 2011, to April 1, 2012, for a period following surgery, and a 30 percent initial rating beginning April 1, 2012.

In September 2011 correspondence, the Veteran indicated he disagreed with the August 2011 decision.  He specifically stated he should have been given a 100 percent rating for surgery back in February 2007.  In an October 2011 telephone call with a VA employee, the Veteran indicated he did not disagree with the other ratings assigned, but simply wanted a temporary 100 percent rating for a period following a previous left shoulder surgery in February 2007.  In a May 2012 correspondence, however, the Veteran's representative indicated the Veteran did not agree with being reduced from 100 percent to 30 percent as of April 1, 2012.

In a January 2013 rating decision, the RO granted a 100 percent initial rating for the period between March 22, 2007, the date of the Veteran's previous surgery, and May 31, 2007.  A 10 percent initial rating was again assigned beginning June 1, 2007.  Also in January 2013, the RO issued a statement of the case (SOC) explaining why an initial rating higher than 30 percent was not warranted for the period beginning April 1, 2012.  The RO explained 30 percent was the minimum evaluation following shoulder joint replacement.  In March 2013, the Veteran filed a substantive appeal with regard to this issue. 
In September 2013, the RO issued a rating decision finding there was clear and unmistakable error in the assignment of a 100 percent rating between February 23, 2011, and March 31, 2012, which had been based on a total left shoulder replacement.  The RO noted the Veteran's February 23, 2011, surgery had been a resurfacing hemiarthroplasty, not a total joint replacement.  As such, the RO assigned the 100 percent rating for the period from February 23, 2011, to May 31, 2011, since the record showed the Veteran returned to work in May 2011, and assigned a 30 percent initial rating beginning June 1, 2011, instead of April 1, 2012.

In an accompanying Administrative Decision, the RO determined that an administrative error had resulted in overpayment of benefits paid to the Veteran from June 1, 2011 to October 1, 2011.  In this regard, the Board notes that under VA regulations, the Veteran is not and was not required to repay the benefits which resulted from this administrative error.  See 38 C.F.R. §§ 3.105(a), 3.500(b)(2) (2016).

Under the circumstances outlined above, the Board finds the Veteran has perfected an appeal only as to entitlement to an initial rating higher than 30 percent for the period for which that rating is currently assigned, that is, beginning June 1, 2011.  Accordingly, the Board has recharacterized the issue on appeal, as reflected on the title page.

In his March 2013 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  However, on a signed VA form in June 2016, he unambiguously indicated he was withdrawing his hearing request.  The Veteran's hearing request is therefore deemed withdrawn.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

In an August 2012 correspondence, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, primarily his left shoulder disability.  The record does not show this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

In the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that all VA examinations related to a joint disability must include testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of motion measurements of the opposite undamaged joint.  In this regard, the Veteran was last afforded a VA examination in March 2015.  Although the examiner stated the Veteran had restricted range of motion and pain with weight-bearing, he did not conduct Correia-compliant testing of the Veteran's left shoulder range of motion.  Due to this insufficiency, a remand is required in order to obtain an adequate examination.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination or examinations to fully assess the severity of his service-connected left shoulder disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The examiner must provide all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why this is so.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).









This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






